                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION

 MICHAEL PAUL BRADLEY,

                Petitioner,                               CIVIL ACTION NO.: 6:18-cv-59

        v.

 WARDEN ROBERT ADAMS, JR.; and
 STATE OF GEORGIA,

                Respondents.

                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 8), to which Petitioner Michael Bradley

(“Bradley”) filed Objections, (doc. 11). Bradley’s Objections are largely unresponsive to the

Magistrate Judge’s Report and Recommendation.          However, Bradley does assert that the

Magistrate Judge erred by construing his 28 U.S.C. § 2241 Petition as a second or successive

28 U.S.C. § 2254 Petition. (Doc. 11, pp. 2–3.) Despite Bradley’s assertions to the contrary, the

Magistrate Judge correctly construed Bradley’s Petition as being a second or successive Section

2254 petition subject to the restrictions of Section 2254, including the bar against unauthorized

second or successive petitions.    (Doc. 8, pp. 6–8.)     The Court OVERRULES Bradley’s

Objections.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES Bradley’s 28 U.S.C. § 2241 Petition for Writ of

Habeas Corpus, DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate

judgment of dismissal, and DENIES Bradley in forma pauperis status on appeal. The Court also

DENIES the Motion for Writ of Habeas Corpus ad Testificandum. (Doc. 13.)
       In addition, “[i]n order to appeal from the dismissal of a § 2241 petition, a state prisoner

must obtain a COA [Certificate of Appealability].” Johnson v. Warden, Ga. Diagnostic &

Classification Prison, 805 F.3d 1317, 1322–23 (11th Cir. 2015) (citing Sawyer v. Holder, 326 F.3d

1363, 1364 n.3 (11th Cir. 2003) (“Based on the statutory language of 28 U.S.C. § 2253(c)(1), state

prisoners proceeding under § 2241 must obtain a COA to appeal.”)). A COA may issue only if

the applicant makes a substantial showing of a denial of a constitutional right. The decision to

issue a COA requires “an overview of the claims in the habeas petition and a general assessment

of their merits.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). In order to obtain a COA, a

petitioner must show “that jurists of reason could disagree with the district court’s resolution of

his constitutional claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Id. “Where a plain procedural bar is present and the district

court is correct to invoke it to dispose of the case, a reasonable jurist could not conclude either that

the district court erred in dismissing the petition or that the petitioner should be allowed to proceed

further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Franklin v. Hightower, 215 F.3d

1196, 1199 (11th Cir. 2000). “This threshold inquiry does not require full consideration of the

factual or legal bases adduced in support of the claims.” Miller-El, 537 U.S. at 336. There are no

discernable issues worthy of a COA; therefore, the Court DENIES the issuance of a COA.

       SO ORDERED, this 1st day of March, 2019.




                                        R. STAN BAKER
                                        UNITED STATES DISTRICT JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                                   2
